Notice of Allowability
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Erik Sivertson (Reg. No. 67,645) on September 07, 2022.

The application has been amended as follows: 

Replaced claims 1 with the following:
Claim 1, line 13, deleted –the— before “one or more merge points” and replaced it with –a— before “one or more merge points”.
Reasons for Allowance
4. 	The closest prior art to the subject matter of independent claim 1 is Kato’s publication which discloses a computer-implemented method for generating one or more basis paths for an autonomous vehicle (see Figs. 1, 3-6, 9, ¶0045 ¶0049, ¶0056, and ¶0081, and ¶0086 - ¶0089.  In particular, see  Fig. 9 ~ S112 - 118.  See ¶0081 and ¶0086, Kato discloses an automated driving control device 100 utilizes action plan generator 140 comprising target trajectory generator 144, teaching generating one or more basis paths for automated driving), the method comprising: 
obtaining a target nominal path (see Fig. 3, ¶0052, ¶0081, and ¶0086 - ¶0089 target trajectory generator 144 produces a target nominal path (target trajectory) into target lane); 
determining a current pose for the autonomous vehicle (see ¶0058, ¶0065, and ¶0080); 
determining based on the current pose of the autonomous vehicle and the target nominal path, a lane change region (see ¶0058, ¶0065, and ¶0080);
determining a plurality of merge points on the target nominal path (see Fig. 5, and ¶0086-¶0095. In particular, see Fig. 5.  See ¶0086-¶0087, ¶0090, target trajectory generator 144 determines merge points (lane change target position TAs are relative positions of a target lane change destination) and are relative positions between the host vehicle M and other vehicles m2 and m3 traveling on the adjacent lane). 
Li’s autonomous lane merge control system with tunable merge behavior is then introduced to teach generating, a suitability classification for each candidate basis path (see Fig. 1C and ¶0027, "Trajectory 112 could require more acceleration for autonomous vehicle 110 as opposed to the amount of acceleration to navigate along trajectory 111. This would be taken into consideration as part of the cost of each trajectory, from which a best trajectory with the lowest cost would be selected."  Emphasis added).
While Li discusses a method for each respective merge point in the one merge points, generating a candidate basis path from the autonomous vehicle to the respective merge point, such that a plurality of candidate basis paths are generated (see Fig. 1C.  See ¶0027 of Li, "FIG . 1C is an illustration of candidate navigation paths for an autonomous vehicle on a road having a merge point. After capturing and processing perception data which traveling on the road, an AV data processing system may identifies geometric road data as well as vehicle objects generate potential trajectories to be executed at points in time based on the predicted vehicle object location and gaps formed between those vehicles in the target lane”); generating, by the computing system, a suitability classification for each candidate basis path (see Fig. 1C and ¶0027, "Trajectory 112 could require more acceleration for autonomous vehicle 110 as opposed to the amount of acceleration to navigate along trajectory 111. This would be taken into consideration as part of the cost of each trajectory, from which a best trajectory with the lowest cost would be selected."  Emphasis added); and selecting, by the computing system, one candidate basis paths based on the suitability classification for each respective candidate basis path in the plurality of candidate basis paths (See Fig. 1C and ¶0027 of Li); Li does not explicitly disclose every element of independent claims 1, 14, and 19.
 Overall, the prior art of record does not teach, or suggest every element of independent claims 1, 14, and 19. As such, a person skilled in the art would not modify Kato in view of Li, or any other combination thereof, to provide the method for each respective merge point in the plurality of merge points, generating a candidate basis path from the autonomous vehicle to the respective merge point, such that a plurality of candidate basis paths are generated, the plurality of candidate basis paths being respective to the one or more merge points;
generating, a suitability classification for each candidate basis path;
selecting, a selected basis path from the plurality of candidate basis paths based on the suitability classification for each respective candidate basis path in the plurality of candidate basis paths;
altering an internally-stored representation of lane boundaries to remove the lane boundaries within the lane change region; and
controlling the autonomous vehicle to navigate in accordance with a trajectory based on the selected basis path.  Emphasis added.
5.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method for each respective merge point in the plurality of merge points, generating a candidate basis path from the autonomous vehicle to the respective merge point, such that a plurality of candidate basis paths are generated, the plurality of candidate basis paths being respective to the one or more merge points;
generating, a suitability classification for each candidate basis path;
selecting, a selected basis path from the plurality of candidate basis paths based on the suitability classification for each respective candidate basis path in the plurality of candidate basis paths;
altering an internally-stored representation of lane boundaries to remove the lane boundaries within the lane change region; and
controlling the autonomous vehicle to navigate in accordance with a trajectory based on the selected basis path.  
In particular, the prior art is silent in teaching, or suggesting a method for altering an internally-stored representation of lane boundaries to remove the lane boundaries within the lane change region.   Emphasis added.       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661